TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 8, 2016



                                       NO. 03-13-00604-CV


                                 The Austin Bulldog, Appellant

                                                  v.

      Lee Leffingwell, Mayor, Chris Riley, Council Member Place 1, Mike Martinez,
     Mayor Pro Tem, Place 2, Randi Shade, Council Member Place 3, Laura Morrison,
      Council Member Place 4, Bill Spelman, Council Member Place 5, Sheryl Cole,
                Council Member Place 6, and the City of Austin, Appellees




        APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
       REVERSED AND RENDERED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the summary judgment signed by the district court on August 27, 2013.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the district court’s summary judgment. Therefore, the Court reverses the district court’s

summary judgment and renders judgment in favor of The Austin Bulldog. The appellees shall

pay all costs relating to this appeal, both in this Court and the court below.